Name: Council Regulation (EU) NoÃ 114/2012 of 10Ã February 2012 amending Regulation (EC) NoÃ 765/2006 concerning restrictive measures in respect of Belarus
 Type: Regulation
 Subject Matter: Europe;  international affairs;  political framework;  politics and public safety;  electoral procedure and voting;  rights and freedoms
 Date Published: nan

 11.2.2012 EN Official Journal of the European Union L 38/3 COUNCIL REGULATION (EU) No 114/2012 of 10 February 2012 amending Regulation (EC) No 765/2006 concerning restrictive measures in respect of Belarus THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2012/36/CFSP of 23 January 2012 (1) amending Council Decision 2010/639/CFSP (2) concerning restrictive measures against Belarus, Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) Council Regulation (EC) No 765/2006 (3) provides for a freezing of the assets of President Lukashenko and certain officials of Belarus. (2) By Decision 2012/36/CFSP, the Council decided that the freezing of funds and economic resources should be extended both to persons responsible for serious violations of human rights or the repression of civil society and democratic opposition, including in particular persons in a leading position and persons and entities benefiting from or supporting the Lukashenko regime, including in particular persons and entities providing financial or material support to the regime. (3) This measure falls within the scope of the Treaty on the Functioning of the European Union, and action at the level of the Union is therefore necessary in order to give effect to it, in particular with a view to ensuring its uniform application by economic operators in all Member States. (4) Regulation (EC) No 765/2006 should therefore be amended accordingly. (5) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force on the day following its publication, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 765/2006 is hereby amended as follows: (1) Article 2 is replaced by the following Article: Article 2 1. All funds and economic resources belonging to, or owned, held or controlled by the natural or legal persons, entities or bodies listed in Annexes I, IA and IB shall be frozen. 2. No funds or economic resources shall be made available, directly or indirectly, to or for the benefit of the natural or legal persons, entities or bodies listed in Annexes I, IA or IB. 3. The participation, knowingly and intentionally, in activities the object or effect of which is, directly or indirectly, to circumvent the measures referred to in paragraphs 1 and 2 shall be prohibited. 4. Annex I shall consist of a list of the natural or legal persons, entities and bodies who, in accordance with point (a) of Article 2(1) of Council Decision 2010/639/CFSP of 25 October 2010 concerning restrictive measures against Belarus (4), have been identified by the Council as being responsible for the violations of international electoral standards in the Presidential elections in Belarus on 19 March 2006 and the repression of civil society and democratic opposition, or as being associated with those responsible. 5. Annex IA shall consist of a list of the natural or legal persons, entities and bodies who, in accordance with Article 2(1)(b) of Decision 2010/639/CFSP, have been identified by the Council as being responsible for the violations of international electoral standards in the Presidential elections in Belarus on 19 December 2010 and the repression of civil society and democratic opposition, or as being associated with those responsible. 6. Annex IB shall consist of a list of the natural or legal persons, entities and bodies who, in accordance with points (c) and (d) of Article 2(1) of Decision 2010/639/CFSP, have been identified by the Council as being either (i) responsible for serious violations of human rights or the repression of civil society and democratic opposition in Belarus, or (ii) persons or entities benefiting from or supporting the Lukashenko regime. (2) in paragraphs 1 and 2 of Article 2b, in Article 3(1)(a), in Article 4a and in paragraphs 1 and 4 of Article 8a, references to Annexes I and IA are replaced by references to Annexes I, IA and IB. Article 2 The Annex to this Regulation shall be inserted as Annex IB to Regulation (EC) No 765/2006. Article 3 This Regulation shall enter into force on the day following the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 February 2012. For the Council The President C. ANTORINI (1) OJ L 19, 24.1.2012, p. 31. (2) Decision of 25 October 2010 (OJ L 280, 26.10.2010, p. 18). (3) OJ L 134, 20.5.2006, p. 1. (4) OJ L 280, 26.10.2010, p. 18.; ANNEX ANNEX IB There are no entries in this Annex..